Citation Nr: 1135512	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  09-38 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than June 10, 2003, for the grant of service connection for seizure disorder.

(A ruling on the Veteran's motion of clear and unmistakable error in a May 1993 Board decision is the subject of a separate Board decision to be issued concurrently with this one.)


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESSES AT HEARING ON APPEAL

Appellant, Ms. J.M., and Ms. L.H.



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1979 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that effectuated the Board's January 2009 reopening of the claim of entitlement to service connection for a seizure disorder and granting the benefit.  The RO assigned an effective date of June 10, 2003, for the award of service connection for seizure disorder.  The Veteran has appealed the effective date assigned.

In connection with her appeal, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in March 2011.  A transcript of the hearing is associated with the claims files.  


FINDINGS OF FACT

1.  In a May 1993 Board decision, it denied entitlement to service connection for a seizure disorder.  That decision is final and does not contain clear and unmistakable error.  

2.  In an August 2001 rating decision, the RO denied a March 2001 petition to reopen the claim; the Veteran was notified of that decision but did not appeal, and it is final. 

3.  The Veteran submitted a request to reopen the claim of entitlement to service connection for a seizure disorder on June 10, 2003.

4.  In a January 2009 Board decision, it determined that new and material evidence had been received and reopened the claim and granted entitlement to service connection for a seizure disorder.

5.  The Board finds as fact that the record relied upon by the Board to reopen the claim was evidence already in the claims file at the time of the May 1993 Board decision.  The provisions of 38 C.F.R. § 3.156(c) (2010) do not apply to the Veteran's claim.

6.  Between August 2001 and June 2003, there was no formal claim, informal claim, or written intent to file a claim for entitlement to service connection for a seizure disorder.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to June 10, 2003, for the award of service connection for seizure disorder has not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  The current claim stems from an application to reopen the previously-denied claim of entitlement to service connection for a seizure disorder, which claim was reopened and granted by the Board in a January 2009 decision.  In the March 2009 rating decision, the RO effectuated the grant of entitlement to service connection for a seizure disorder and assigned an effective date of June 10, 2003.  This means that the notice requirements of 38 U.S.C.A. § 5103(a) have been met since the Veteran's claim was successfully reopened and granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Following the Veteran's notice of disagreement as to the effective date, the RO properly provided her with a statement of the case addressing the effective-date issue.

VA has not obtained any records in connection with the Veteran's claim for an earlier effective date, as this claim for entitlement to an earlier effective date is based upon evidence already in the claims file.  VA provided the Veteran with a hearing before the undersigned in March 2011.  

VA did not provide the Veteran with an examination in connection with this claim (for an earlier effective date), as it does not meet the statutory requirements for entitlement to a VA examination or medical opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C) (West 2002); see also 38 C.F.R. § 3.159(c)(4)(A)-(C) (2010). In sum, there is no evidence of any VA error in assisting the appellant that reasonably affects the fairness of this adjudication.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of her claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Analysis

The Veteran argues that she warrants an earlier effective date for the award of service connection for a seizure disorder.  At the March 2011 hearing before the undersigned, she testified that the evidence upon which the Board based its award of the benefit had been in the claims file all along, which entitled her to an earlier effective date.  She stated that the Board, in its May 1993 denial of entitlement to service connection for a seizure disorder, ignored the evidence.

By way of background, in April 1989, the Veteran filed an original claim for service connection for a seizure disorder.  That claim was denied in a September 1989 rating decision.  The Veteran appealed the denial, and in a May 1993 decision, the Board denied the claim for entitlement to service connection for a seizure disorder.  In that decision, the Board found that the Veteran did not sustain a head injury, including a loss of consciousness, or developed seizures in service.  It noted that the 1987 medical records described the Veteran's seizure as "new onset seizures."  The Veteran did not appeal the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  Thus, it is final.

In March 2001, the Veteran submitted an application to reopen the claim.  The RO denied reopening the claim in August 2001, determining the Veteran had not submitted new and material evidence to reopen the claim.  She was provided with her appeal rights at that time, and did not appeal the decision.  Thus, the August 2001 decision is final.

The next time the Veteran submitted an application to reopen the claim for entitlement to service connection for a seizure disorder was on June 10, 2003.  In January 2004, the RO denied reopening the claim, and the Veteran appealed the decision.  She had a hearing before the Board in November 2008.  In a February 2009 decision, the Board reopened the claim and granted entitlement to service connection for a seizure disorder.  In determining that the claim should be reopened, the Board cited to a service hospital record, which it found had been submitted during the then-current appeal and found that such established that the Veteran sustained a head injury in service and that the evidence was in equipoise as to whether or not a seizure disorder had its onset in service and granted the benefit.

In the March 2009 rating decision on appeal, the RO effectuated the Board's grant and assigned an effective date for the award of service connection for a seizure disorder as of June 10, 2003.  This appeal ensued.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection and compensation based on a reopened claim will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.

Additionally, under 38 C.F.R. § 3.155(a), the claimant or a representative of the claimant can file an informal claim by communicating an intent to apply for one or more VA benefits.  See also 38 C.F.R. § 3.1(p).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

Under the provisions of 38 C.F.R. § 3.156(c)(1), it states that at any time after VA issues a decision on a claim, it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Included are service records that are related to a claimed in-service event, injury, or disease, regardless of whether such record mentions the veteran by name, "as long as the other requirements of paragraph (c) of this section are met."  Such records do not apply when VA could not have obtained the records because they did not exist or because the claimant failed to provide sufficient information for VA to identify and obtain the records.  Id. at (c)(2).  

An award made based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previously-denied claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously-denied claim.  Id. at (c)(3).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of an effective date earlier than June 10, 2003, for the award of service connection for a seizure disorder.  The reasons follow.

The Veteran's argument for entitlement to an earlier effective date is that the evidence of a possible head injury was always in the claims file and that the claim should have been granted at the time it was previously before the Board in 1993.  The Board agrees with the Veteran's allegation that the evidence relied upon by the January 2009 Board was in the claims file at the time of the 1993 Board decision.  This, however, does not provide a basis for an earlier effective date.

In the Board's January 2009 decision, it stated that the Veteran had submitted a September 1986 emergency room note showing that the Veteran had a tender scalp after an in-service motor vehicle accident.  See January 2009 Board decision on page 6.  The Board finds that such fact reported by the Board (the Veteran submitting the September 1986 record during that appeal) was in error.  For the record, if what the Board stated was a correct statement, it would implicate the provisions of 38 C.F.R. § 3.156(c) and possibly provide a basis to award the Veteran an effective date going back to the April 1989 claim for compensation benefits.  However, in reviewing the evidence of record, the Board finds as fact that the record relied upon by the January 2009 Board was in the claims file at the time of the May 1993 Board decision and that the January 2009 Board mistakenly thought that such record had been submitted during that appeal.  The Board will lay out why it has come to this conclusion.

There are service treatment records located in the claims file that are attached to the claims file after the May 1993 Board decision.  In most claims files, the evidence is placed in the order that it was received at VA.  Thus, normally as one goes from the bottom of the claims file to the top of the claims file, the dates go from oldest to newest.  Here, following the June 2003 application to reopen the claim for entitlement to service connection for a seizure disorder, service treatment records and post service treatment records are in the claims file.  Strangely, all of these records are dated in the 1980s and 1990s.  A description of this evidence follows:

(1) A September 1986 service treatment record showing the Veteran was hospitalized from September 20, 1986 to October 27, 1986.  The examiner noted that there was no loss of consciousness.  The final diagnosis was, "Abrasion, left foot, status post [motor vehicle accident], resolving."
(2) A September 27, 1986, emergency care treatment record, showing a finding that the Veteran was tender on the left lateral scalp.
(3) A September 1986 skull series showed no fracture.  There were x-rays taken of the right knee, left knee, left lower leg, left ankle, and both feet.
(4) An October 1986 "Ground Mishap Report" showing a description of the incident.
(5) An April 1990 statement from RAP wherein she stated she saw the Veteran have a seizure in October 1986.
(6) Letter (undated) from JAL, a psychologist at VA pertaining to her description of the Veteran's symptoms and how she had seen the Veteran since September 1989.
(7) Neuropsychological Testing results from Dr. JAL, which testing occurred in July 1989.
(8) Treatment records from Walter Reed, dating from 1987.  One of the records shows a date of admission of August 12, 1987 with a chief complaint of "New onset seizures."
(9) A June 1989 VA examination report.
(10) Copies of the April 1991 VA examination report.
(11) An August 2, 1991, letter from the Chief Resident of Neurosurgery at Walter Reed, Dr. BB.
(12) Copies of the April 1991 VA examination report.

One of the records, an August 1987 record, shows it was received at the VA regional office on May 24, 1989.  A couple of the records show a date stamp of May 11, 2004 (September 1987 Walter Reed records).  There is no indication of how VA obtained these records.  There is no letter from the Veteran or her representative that she was submitting these records.  There are two letters from the Veteran's representative in June 2003 and August 2003, and both letters indicate that the Veteran was submitting post service medical records.  For example, in the June 2003 letter, the Veteran's representative states that new and material evidence may be found at the Salem VA Medical Center by "Dr. V."  In the August 2003 letter, the representative was submitting evidence from Dr. V., which was dated July 2003.  In the January 2004 rating decision that comes after these records in the claims file, it is silent as to receipt of service treatment records.  

The reason the Board believes that the service treatment records were already in the claims file is that in the May 1993 Board decision, it addressed some of these records that are not in the manila envelop that contains most of the service treatment records.  For example, in the May 1993 Board decision, it addressed the fact that the hospitalization record showed the Veteran did not have a loss of consciousness.  See item # (1) above on page 7.  It also noted that a skull x-ray was negative for fractures.  See item # (3) above on page 8.  The Board wrote that the hospitalization report's final diagnosis was "abrasion, left foot, status post [motor vehicle accident], resolving."  See item # (1) above on page 7.  It reported the findings made in an October 1986 ground mishap report.  See item # (4) above on page 8.  

These items are not in the manila envelope along with the other service treatment records; however, clearly, the Board in 1993 had an opportunity to review these records.  This is why the Board believes that the September 1986 service treatment record relied upon by the January 2009 Board decision was already in the claims file at the time of the May 1993 decision.  Again, there is no indication of VA having received additional service treatment records either from the National Personnel Records Center or from the Veteran or her representative.  There is no indication of VA seeking out additional service treatment records.  There is no indication from the Veteran that the service treatment records were incomplete at the time of the prior denial (in fact, she argues that the evidence of her head injury was always in the claims file since she first filed her claim back in 1989).  The fact that one of these records attached to the claims file during the 2003 appeal has a date stamp of April 1989 is prima facie evidence that at least one of these records was filed at the time of the Veteran's original claim for service connection and not during the 2003 appeal, which is where the record is currently located in Volume 1 of the claims file.

In other words, there is no indication from the RO, the Veteran, or her representative that the September 1986 service treatment record, which was relied upon by the January 2009 Board in reopening and granting the claim, was a newly-received service treatment record.  Because the May 1993 Board decision discussed the records surrounding the September 1986 service treatment record, the Board finds that it is reasonable for it to conclude that such record was in the claims file at the time of the May 1993 Board decision.  Thus, the provisions of 38 C.F.R. § 3.156(c) are not implicated.

Further supporting this finding is the fact that other records (non-service treatment records) were discussed in the May 1993 Board decision and in the same location in the claims file as the service treatment records.  For example, the lay statement from RAP and the August 1991 statement from Dr. BB were addressed by the Board in its May 1993 decision.  

In essence, the current Board finds that the January 2009 Board mistakenly determined that the September 1986 service treatment record had not been previously of record.  It was this record upon which the Board reopened the claim and was part of the basis the Board awarded service connection for seizure disorder.  While the current Board disagrees with the January 2009 Board's determination, it will not disturb the Board's conclusion that entitlement to service connection for a seizure disorder was warranted.  Rather, the only issue before the current Board is whether the Veteran is entitled to an earlier effective date for the award of such benefit.

As stated in the separate decision addressing whether there was clear and unmistakable error in the May 1993 Board decision, the current Board finds that there was no clear and unmistakable error in the May 1993 decision that denied entitlement to service connection for a seizure disorder.  That decision is final, and an effective date prior to May 1993 for the award of service connection for a seizure disorder is legally precluded.  

The Veteran next filed an application to reopen the claim in March 2001, which was denied by the RO in August 2001.  She was informed of her appeal rights, and she did not appeal the decision.  That decision is final, and effective date prior to August 2001 is legally precluded.  The Veteran has not alleged clear and unmistakable error in the August 2001 rating decision.  The Board notes, however, at the time the Veteran submitted her application to reopen in March 2001, she submitted no additional evidence.  Her claim arrived in March 2001, and the RO informed her in an April 2001 letter that she needed to submit new and material evidence in order for her claim to be considered.  She did not submit any additional evidence, and the RO administratively denied it in August 2001.  

The next time the Veteran submitted an application to reopen the claim for entitlement to service connection for a seizure disorder was on June 10, 2003.  Applying the law to the facts of this case, an effective date earlier than June 10, 2003, is not warranted.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r) (effective date of an evaluation and an award of compensation based on a reopened claim will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later" (emphasis added)); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("when a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("The Court thus holds that the effective-date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monetary benefits no earlier than the date that the claim for reopening was filed.").

The Board has thoroughly reviewed the evidence of record between August 2001 and June 2003 to see if the Veteran filed a formal claim, an informal claim, or expressed a written intent to file a claim for service connection for a seizure disorder, but finds nothing in the record to support such a finding that a claim was made.  See 38 C.F.R. §§ 3.1(p), 3.155 (2010).  The record shows that the Veteran submitted a claim approximately one year later in August 2002, but that related to issues other than the seizure disorder.  See VA Forms 21-4138, Statement in Support of Claim, both dated August 28, 2002.  Such claims were adjudicated in a January 2003 rating decision.

For the reasons described above, the preponderance of the evidence is against the claim for entitlement to an effective date earlier than June 10, 2003, for the award of service connection for a seizure disorder.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application. See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an effective date earlier than June 10, 2003, for the award of service connection for seizure disorder, is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


